Citation Nr: 1823546	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), including as due to a personal assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Navy from January 1989 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the July 2010 decision, the St. Petersburg RO denied entitlement to service connection for major depressive disorder. The Veteran did not appeal this decision. However, the Veteran continued to submit evidence relevant to this claim within a year of this decision.  Because the Veteran submitted new, relevant evidence within one year of the July 2010 decision, this decision did not become final.  38 C.F.R. § 3.156 (b) (2017) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  

A September 2011 rating decision continued the denial of service connection and expanded the claim as one for a mental disorder, to include PTSD, depression, schizophrenia, bipolar and anxiety.  

Consistent with the record, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for an acquired psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In May 2017, the Veteran submitted a stressor statement to support PTSD based on an in-service personal assault in which he described being hit on the back of his head in November 1993. 
 
Service treatment records contain a November 1993 alcohol evaluation that specifically stated that the Veteran got into a bar fight, then went to another bar where he got into a second fight during which he received a head injury.  The Veteran is service connected for post concussion syndrome with residual post traumatic headaches as a result of this event in service.  

As the Veteran now claims that his acquired psychiatric disorder is predicated on an in-service personal assault, remand is necessary for the Veteran to receive proper notice and be provided with a new VA examination to determine whether any diagnosed acquired psychiatric disorder is etiologically related to this assault.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran the notice required by 38 C.F.R. 
§ 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  

2. Thereafter, schedule the Veteran for a VA mental disorders examination by the appropriate medical professional to determine whether any diagnosed acquired psychiatric disorder, to include PTSD, is etiologically related to his in-service personal assault.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  The VA examiner must reconcile all prior opinions of record when providing the following:

(a) Specifically state whether each criterion for a diagnosis of PTSD is met. 

(b) If a diagnosis of PTSD is warranted, the examiner should state the stressors that caused the PTSD.   

(c) If any acquired psychiatric disorder diagnosis, other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including the assault in service, or that any psychosis developed within one year of separation from service.  The examiner must consider the Veteran's statements regarding continuity of symptomatology following his discharge. 

(d) Whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability, other than PTSD was either (i) caused by, or (ii) aggravated by service connected post concussion syndrome with residual post traumatic headaches.
 
A complete rationale must be given for all opinions expressed.  If the VA examiner is unable to give an opinion without resorting to speculation, the report should so state.

3. Thereafter, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

